UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-147932 VIDAROO CORPORATION (Exact name of registrant as specified in its charter) Nevada 26-1358844 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8 N. Highland Ave, Winter Garden FL 34787 (Address of principal executive offices) (321) 293-3360 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) YesoNo x As of September 19, 2012, the aggregate market value of the issued and outstanding common stock held by non-affiliates of the registrant, based upon the closing price of the common stock as quoted on the OTC Markets of $0.015 was approximately $444,913.For purposes of the above statement only, all directors, executive officers and 10% shareholders are assumed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for any other purpose. Number of shares of common stock outstanding as of September 19, 2012 was 67,437,365. DOCUMENTS INCORPORATED BY REFERENCE – None Explanatory Note Vidaroo, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-K/A (the Amendment”) to the Company’s annual report on Form 10-K for the period ended June 30, 2012 (the “Form 10-K”), filed with the Securities and Exchange Commission on October 1, 2012 (the “Original Filing Date”), solely to furnish Exhibit 101 to the Form 10-K in accordance with Rule-405 of Regulation S-T.Exhibit 101 requires the Company’s Form 10-K formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-K. This Amendment speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-K. Pursuant to rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for the purposes of Section 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6. EXHIBITS (a) Exhibits EXHIBIT NO. DESCRIPTION 31.1* Section 302 Certification 31.2* Section 302 Certification 32.1* Section 906 Certification 32.2* Section 906 Certification EX-101.INS** XBRL INSTANCE DOCUMENT EX-101.SCH** XBRL TAXONOMY EXTENSION SCHEMA DOCUMENT EX-101.DEF** XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB** XBRL TAXONOMY EXTENSION LABELS LINKBASE EX-101.PRE** XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE * Previously included in our Annual Report on Form 10-K for the year ended June 30, 2012 filed with the SEC on October 1, 2012 ** Filed herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VIDAROO, INC. (Registrant) Dated: October 24, 2012 By: /s/Thomas Moreland Thomas Moreland, Chief Financial Officer 3
